Citation Nr: 1009972	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-37 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 10, 1964, to 
August 18, 1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter 
RO).  


FINDINGS OF FACT

1.  Service connection for a back and right knee disability 
was denied by a September 1968 rating decision about which 
the Veteran was notified in that month; an appeal to this 
decision was not perfected to the Board.  

2.  A March 1995 rating decision about which the Veteran was 
notified in April 1995, found that new and material evidence 
had not been received to reopen the Veteran's claim for 
service connection for a back disability; the Veteran did not 
appeal this decision.  

3.  The additional evidence received since the September 1968 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a right 
knee disability.  

4.  The additional evidence received since the March 1995 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a back 
disability.  


CONCLUSIONS OF LAW

1.  The September 1968 rating decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968). 

2.  The March 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994). 

3.  Evidence received to reopen the claims of entitlement to 
service connection for right knee and back disabilities is 
not new and material, and therefore, the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2006 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  This letter 
was compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained.  As there 
is no indication that there are additional records that need 
to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  In this 
regard, because the decision below will find that new and 
material evidence has not been received, VA examinations are 
not necessary in order to fulfill the duty to assist.  38 
C.F.R. § 3.159(c)(4)(iii).  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthirtis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Service connection for right and back disabilities was denied 
by a September 1968 rating decision.  The Veteran was 
informed of this decision in that month but did not perfect 
an appeal to the Board with respect to this decision.  As 
such, it is final.   38 U.S.C. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  Subsequent rating 
actions to which appeals were not perfected continued the 
denial of service connection for a back disability, with the 
most recent such decision issued in March 1995 finding that 
new and material evidence had not been received to reopen the 
claim for service connection for a low back disability.  The 
Veteran was informed of this decision in April 1995 and as he 
did not appeal this decision, it is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994). 

With respect to the right knee, the evidence before the 
adjudicators in September 1968 included the service treatment 
reports which include a June 1964 record that showed 
complaints of right knee pain for three years as a result of 
a pre-service football injury.  An examination of the right 
knee in conjunction with a July 1964 Medical Board found 
normal ligaments with tenderness over the medial and lateral 
aspect of the knee joint.  X-rays were negative.  The veteran 
was ultimately separated from service based on a finding of 
disqualifying pre-service right knee and back disabilities. 

The additional evidence received since the September 1968 
rating decision includes copies of the service treatment 
reports; clearly, this does not represent "new" evidence as 
they were of record at the time of the September 1968 rating 
decision.  Also submitted since the September 1968 rating 
decision are VA and private clinical reports.  None of these 
reports contain any evidence of a current right knee 
disability, much less any competent medical evidence linking 
a right knee disability to service.  As for the assertion of 
the Veteran that he has a right knee disability that was the 
result of in-service aggravation, to the extent the 
assertions are considered as "new," they are not 
"material" as such assertions from lay persons as to 
matters that require medical expertise do not constitute 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  In sum, the Board finds that none 
of the additional evidence received since the September 1968 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder as it does not contain any probative competent 
medical evidence demonstrating that the Veteran has a right 
knee disability that was incurred in service, to include by 
way of aggravation.  Therefore, none of this evidence is 
material, and the claim for entitlement to service connection 
for a right knee disability is not reopened.  As new and 
material evidence to reopen the finally disallowed claim for 
service connection for a right knee disability has not been 
received, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993)
 
With respect to a back disability, summarizing the evidence 
of record at the time of the most recent final rating 
decision that addressed this issue in March 1995, the 
examination conducted in conjunction with the July 1964 
Medical Board showed the Veteran describing back problems as 
a result of a pre-service football injury.  X-rays showed 
Grade I spondylolisthesis of L5 on S1 and apparent mild 
posterior slippage of L4 on L5.  It was determined by the 
Medial Board that the Veteran's spondylolisthesis was not 
incurred in line of duty, pre-existed service, and was not 
aggravated by service.  The post service evidence of record 
at the time of the March 1995 decision included VA clinical 
reports dated in 1983 reflecting treatment for low back pain, 
with the Veteran attributing such pain therein to falling 
down stairs during service.  Also submitted was a statement 
from the Veteran's high school coach dated in May 1994 
reporting that he was not aware that the Veteran had a back 
injury that would have prevented him from playing.  

Evidence added since the March 1995 rating decision includes 
photocopies of the service treatment reports and the March 
1994 statement from the Veteran's football coach.  Again, as 
this evidence was of record at the March 1995 rating 
decision, it cannot represent "new" evidence.  The 
additional evidence submitted since the March 1995 rating 
decision includes statements submitted in January 2007 from 
people asserting that they had noticed the Veteran having 
problems with his back over the previous seven to eight 
years.  These reports also noted that the Veteran's back 
problems at times rendered him bedridden and prevented him 
from working.  Also submitted were reports from VA and 
private imaging conducted in 2005 that have revealed findings 
to include lumbar disc disease and herniation, degenerative 
facet changes, bilateral foraminal stenosis, Grade II to III 
spondylolisthesis and mild L4-L5 retrolisthesis.  

From the above, it is clear that as none of the evidence 
submitted since the March 1995 rating decision contains any 
competent medical evidence linking a current back disability 
to service, to include by way of aggravation therein, none of 
this evidence raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  Therefore, none of this evidence is material, 
and the claim for entitlement to service connection for a 
back disability is not reopened.  In making this 
determination, it is noted again that with respect to the 
Veteran's assertions submitted since the March 1995 rating 
decision that he has a back knee duality as a result of 
incurrence or aggravation in service, to include a fall from 
stairs therein, to the extent the assertions are considered 
as "new," they are not "material" as such assertions from 
lay persons as to matters that require medical expertise do 
not constitute material evidence to reopen the claim.  Moray, 
supra.  As new and material evidence to reopen the finally 
disallowed claim for service connection for a back disability 
has not been received, the benefit of the doubt doctrine is 
not applicable.  Annoni, supra.   


ORDER

New and material evidence having not been received, the claim 
for service connection for a right knee disability is not 
reopened, and the appeal is denied.  

New and material evidence having not been received, the claim 
for service connection for a back disability is not reopened, 
and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


